USCA11 Case: 21-12259      Date Filed: 11/02/2022   Page: 1 of 6




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-12259
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
LUKNER BLANC,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
            D.C. Docket No. 9:14-cr-80114-CMA-1
                   ____________________
USCA11 Case: 21-12259        Date Filed: 11/02/2022     Page: 2 of 6




2                      Opinion of the Court                21-12259


Before WILSON, BRASHER, and EDMONDSON, Circuit Judges.
PER CURIAM:
        Lukner Blanc, a federal prisoner represented by counsel, ap-
peals the district court’s denial of Blanc’s counseled “Motion for
Retroactive Recommendation that his Federal Sentence Run Con-
currently with the Sentences Imposed in Palm Beach County Cir-
cuit Court Case Nos. 2012-CF-011680 and 2012-CF-012804 and for
Credit for Time-Served from . . . the Date of his Initial Appearance
in this Case, to . . . the Date he was Transferred to FDC Miami.”
No reversible error has been shown; we affirm.
                                     I.
       In 2015, a jury found Blanc guilty of conspiracy to steal gov-
ernment funds, wire fraud, aggravated identify theft, and of steal-
ing government funds. Blanc’s convictions stem from Blanc’s in-
volvement in a conspiracy which sought to file fraudulent tax re-
turns using stolen identities. In January 2016, the sentencing court
imposed a total sentence of 192 months’ imprisonment. Blanc’s
convictions and sentence were affirmed on direct appeal.
      According to the Presentence Investigation Report, Blanc
had several state charges pending against him when his federal sen-
tence was imposed. Pertinent to this appeal, Blanc had been
charged in state court with being a felon in possession of a firearm
(Case No. 2012-CF-011680) and with felony fleeing-and-eluding
(Case No. 2012-CF-012804). Never did Blanc, at his federal
USCA11 Case: 21-12259         Date Filed: 11/02/2022    Page: 3 of 6




21-12259               Opinion of the Court                         3

sentencing, request that his federal sentence run concurrent with
any later-imposed sentence in his state criminal proceedings.
       In 2018, Blanc pleaded guilty in state court to being a felon
in possession of a firearm and to felony fleeing-and-eluding. The
state court imposed sentences of 1949 days’ and 5 years’ incarcera-
tion for these two offenses, respectively. The state court then cred-
ited Blanc for time Blanc had served in state custody since his arrest
in 2012: a ruling that resulted in Blanc’s immediate completion of
his state sentences. Blanc was then transferred to federal custody
to begin serving his federal sentence.
        In April 2021, Blanc filed the counseled motion underlying
this appeal. In his motion, Blanc sought an order deciding retroac-
tively that Blanc’s federal sentence run concurrent to Blanc’s state
sentences. Blanc also requested credit toward his federal sentence
for time served in state custody from the date of his initial appear-
ance in his federal case (21 August 2014) through the date he was
transferred to federal custody (6 March 2018).
       The district court denied Blanc’s motion. The district court
also denied Blanc’s motion for reconsideration. This appeal fol-
lowed.
                                     II.
       We review de novo a district court’s authority to modify a
term of imprisonment. See United States v. Jones, 962 F.3d 1290,
1296 (11th Cir. 2020).
USCA11 Case: 21-12259         Date Filed: 11/02/2022    Page: 4 of 6




4                      Opinion of the Court                 21-12259

       District courts lack the inherent authority to modify a term
of imprisonment after it has been imposed. See id. at 1297; United
States v. Diaz-Clark, 292 F.3d 1310, 1317 (11th Cir. 2002). A district
court may modify a term of imprisonment only to the extent per-
mitted expressly by statute or by the Federal Rules of Criminal Pro-
cedure. See 18 U.S.C. § 3582(c); Jones, 962 F.3d at 1297.
        In his motion and on appeal, Blanc argues chiefly that the
sentencing court had discretion to order his federal sentence to run
concurrent to his anticipated state sentences. Blanc then asserts
that the district court’s denial of his motion for a retroactive order
constituted an abuse of that discretion. Blanc, however, has iden-
tified no source of authority permitting the district court to modify
his already-imposed sentence by ordering his federal sentence to
run concurrent to his state sentences.
        Blanc does not assert -- and nothing in the record evidences
-- that Blanc’s criminal judgment contains a clerical error or omis-
sion that might properly be corrected nunc pro tunc or under the
Federal Rules of Criminal Procedure. See Fed. R. Crim. P. 35(a)
(providing that -- within 14 days after sentencing -- a district court
“may correct a sentence that resulted from arithmetical, technical,
or other clear error”); Fed. R. Crim. P. 36 (providing that “the court
may at any time correct a clerical error in a judgment, order, or
other part of the record, or correct an error in the record arising
from oversight or omission”); United States v. Davis, 841 F.3d 1253,
1261 (11th Cir. 2016) (explaining that Rule 36 may be used only to
correct clerical errors in a written judgment and “may not be used
USCA11 Case: 21-12259        Date Filed: 11/02/2022     Page: 5 of 6




21-12259               Opinion of the Court                        5

to make a substantive alteration to a criminal sentence”); United
States v. Hitchmon, 587 F.2d 1357, 1360 (5th Cir. 1979) (explaining
that a nunc pro tunc order may be used only to “supply omissions
in the record of what was actually done in the cause at a former
time when it was under consideration, and by mistake or neglect
not entered in the clerk’s minutes or the court’s records”).
       Blanc’s written judgment reflects accurately the federal sen-
tencing judge’s oral pronouncement imposing a total sentence of
192 months’ imprisonment. That the written judgment is silent
about whether Blanc’s federal sentence should run concurrent with
or consecutive to a potential future-imposed state sentence -- when
no party timely raised that issue before the sentencing judge -- does
not render the written judgment incomplete or ambiguous. The
sentence here is readily understood. Sentences imposed at differ-
ent times are presumed to run consecutive to one another unless
the sentencing court orders otherwise. See 18 U.S.C. § 3584(a).
Nor did the state court order Blanc’s state sentences to run concur-
rent to his federal sentence.
       Instead of seeking to correct a clerical error or omission,
Blanc’s motion asked the district court to modify substantively the
term of his federal sentence from one that ran consecutive to his
state sentences to one that ran concurrent with his state sentences:
a modification that would effectively lower his federal sentence by
years. Under 18 U.S.C. § 3582(c), a district court has authority to
modify a term of imprisonment only in limited circumstances: for
example, when the defendant was sentenced based on a sentencing
USCA11 Case: 21-12259       Date Filed: 11/02/2022    Page: 6 of 6




6                     Opinion of the Court                21-12259

range that was later lowered by the United States Sentencing Com-
mission or when extraordinary and compelling reasons warrant a
reduced sentence. See 18 U.S.C. § 3582(c). Blanc has neither ar-
gued nor demonstrated that he is eligible for a reduced sentence
under section 3582(c).
       Under the circumstances presented in this case, the district
court lacked authority to grant the relief requested by Blanc. We
affirm the district court’s denial of Blanc’s motion for a modified
sentence and that court’s denial of Blanc’s motion for reconsidera-
tion.
      AFFIRMED.